Citation Nr: 0809023	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-38 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The appellant had active military service from March 1992 to 
January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case has been transferred to the RO in 
Los Angeles, California.

A hearing was held before the undersigned Veterans Law Judge 
(VLJ) at the RO in January 2008. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
the claimed in-service stressors including the personal 
assault, have not been corroborated by service records or 
other credible, supporting evidence.

2.  The currently diagnosed PTSD is not causally related to 
service.  


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  Letters of January 2004 
and December 2007 provided pertinent notice and development 
information.

The claims file contains VA examination reports and 
outpatient reports.  Notice as to what evidence needed has 
been provided, and there is no indication that there is 
additional evidence or development that should be undertaken.  
The record reflects that the RO has attempted to obtain all 
of the veteran's medical records in connection with the 
appellant's claim.  The RO has contacted all of the medical 
providers listed by the appellant.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection.  In the absence 
of verified stressors, the Board finds that any medical 
opinion would be based on pure speculation.  See 38 C.F.R. 
§ 3.102 (service connection may not be predicated on a resort 
to speculation or remote possibility).

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent all notice 
has not been provided there is no prejudice to the appellant.  
Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Law and regulations pertaining to service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f).

Entitlement to service connection for PTSD

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: her contentions, including those 
raised at the January 2008 VA hearing, VA medical records, 
service medical records, and personnel records. 

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that she has PTSD due to personal sexual 
assault.  In describing the personal assault, the veteran 
stated that she was raped by a superior officer whom she 
previously had consensual sex.  She indicated that the 
officer came to her room while intoxicated and demanded sex.  
When she refused, he grabbed her by the throat and raped her.  
She confided to several people, the circumstances surrounding 
the rape, but was counseled not to report the incident due to 
potential reprisal by her superior officers.  On this advice, 
she failed to report this incident to anyone with authority.  
In fact, she forgot about the rape until she began receiving 
VA psychiatric counseling in 2001.  

A review of the veteran's service medical and personnel 
records do not show any evidence that the veteran received 
medical care or reported any incident regarding sexual 
trauma.  

Post service VA hospital records reflect that in December 
2001 the veteran was referred for psychiatric counseling.  In 
reporting her history, she indicated that she received 
successful VA treatment in 1999 for substance abuse.  
However, 2 months previously, she relapsed and returned for 
additional treatment.  At that time she reported a history of 
rapes in 1994 and 1996.  The first one was by a staff 
sergeant.  There was no reported diagnosis.  However, records 
dated between 2002 and 2004 show that she was treated for a 
variously diagnosed psychiatric disorders, which included 
depressive disorder, rule out bipolar disorder, cocaine 
dependence, and PTSD.  

While the record contains diagnoses of PTSD, it appears that 
these diagnoses are based on the veteran's history.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Even assuming that the 
examiners based their opinions on medically sufficient 
stressors, they still must be proven by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f).  

In this regard, there is no evidence which corroborates the 
occurrence of the stressors alleged by the veteran.  The 
Board sent PTSD/personal assault questionnaires to the 
veteran requesting that she provide specific details of her 
personal assault.  The Board is unable to find that the 
veteran's alleged service stressors have been verified by 
official service records or other credible supporting 
evidence.

As the veteran has contended that she experienced sexual 
assault stressors during service, the Board has considered 
the provisions of Patton v. West, 12 Vet. App. 272 (1999).  
There, the Court held that special consideration must be 
given to claims for PTSD based on sexual assault.  In 
particular, the Court held that the provisions in M21-1, Part 
III, 5.14(c), which address PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

In this case, there is no indication in the record, including 
statements from the veteran, that the alleged sexual assault 
in service was ever reported or that it was otherwise reduced 
to writing.  As far as evidence of a change in her behavior, 
there is no evidence that such a change occurred.  The 
veteran did face disciplinary action and was separated from 
service due to a positive test for cocaine, but this 
separation occurred some time after the alleged abuse 
occurred, namely, at the end of service in late 1994.  
Indeed, a review of the record shows that she continued to be 
promoted until she was given an Article 15 for possession of 
the controlled substance in 1994, at which time her rank was 
reduced.  

The Board recognizes that the veteran's own statements need 
not be strictly corroborated.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997) (corroboration of every detail is not 
required to satisfy the § 3.304(f) requirement that there be 
credible supporting evidence that the claimed stressors 
actually occurred).  Nevertheless, despite efforts by VA to 
confirm the veteran's allegations as to her stressors no 
evidence has been uncovered which corroborates any stressor. 
Although VA clinicians and physicians have accepted the 
veteran's description of her in-service experiences as 
credible for diagnosing PTSD, the Board may not grant service 
connection for PTSD without supporting evidence of the 
occurrence of the claimed stressors. 

In this regard, a review of the record indicates that the 
veteran has provided a statement from a friend who, in 
essence, indicated that the veteran reported that the staff 
sergeant raped her after a date.  However, the Board notes 
that this recollection is inconsistent with statements of the 
veteran who stated in her testimony to the Board that she was 
asleep in her room when the staff sergeant entered the room 
and raped her.  In this version of the events, she did not 
mention that they were returning from an evening out.

Still further, all of the veteran's own statements within the 
record regarding the occurrence of the stressors are 
unverifiable or lack significant detail so that they are not 
subject to verification.  She has also been inconsistent in 
reporting her stressors.  For instance, the veteran has 
provided different dates regarding the rape.  In her initial 
statements in December 2001, she reported that at least 2 
assaults occurred in 1994 and 1996, despite the fact that the 
veteran was discharged from service in 1995.  She now reports 
only one assault and has provided various dates including 3-4 
months after entrance into service, 8 months after entrance 
into service, and in her stressor statement she reported that 
the rape occurred in July 1992.  Such inconsistency lessens 
the credibility of her statements. 

In a case where the veteran did not serve in combat, the 
Board may not grant service connection for PTSD in cases such 
as this without independently verifiable evidence of the in-
service occurrence of the claimed stressors.  Given the lack 
of supporting evidence required by the law, the preponderance 
of the evidence is against the veteran's claim of service 
connection.  Thus, entitlement to service connection for PTSD 
is denied.   

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


